Cite as 2016 Ark. 461


                   SUPREME COURT OF ARKANSAS.
                                        No.   CR-16-79


                                                 Opinion Delivered December   15, 2016
EDMOND MCCLINTON, JR.
                                          PRO SE APPEAL FROM THE
                                APPELLANT JEFFERSON COUNTY CIRCUIT
                                          COURT
V.                                        [NO. 35CR-12-106]

                                                 HONORABLE JODI RAINES DENNIS,
STATE OF ARKANSAS                                JUDGE

                                  APPELLEE
                                                 AFFIRMED IN PART; REVERSED
                                                 AND REMANDED IN PART.


                                       PER CURIAM


        Appellant Edmond McClinton, Jr. was convicted of raping a mentally handicapped,

 sixteen-year-old girl and was sentenced as a habitual offender to a term of life imprisonment.

 His conviction and sentence were affirmed by this court. McClinton v. State, 2015 Ark. 245,

 464 S.W.3d 913, cert. denied, ___ U.S. ___, 136 S. Ct. 367 (2015). The mandate issued on

 July 23, 2015. On September 22, 2015, McClinton filed in the trial court a pro se petition

 under Arkansas Rule of Criminal Procedure 37.1 (2015) and motion for error coram nobis.

 On November 18, 2015, the trial court dismissed the petition for postconviction relief and

 coram-nobis relief, and McClinton lodged an appeal from the denial.

        On appeal, McClinton contends that his postconviction petition was not untimely

 as the trial court held because the postmark on his petition indicates it was mailed on

 September 16, 2015, well before the September 21, 2016 due-date, and that the file-mark
                                     Cite as 2016 Ark. 461

of September 22, 2015, is a clerical error. He further contends he is entitled to coram-nobis

relief because his conviction “rest[ed] upon errors of fact[,]” including that there was no

evidence or signs of sexual intercourse; the police-evidence log did not have the DNA used

at trial in its records; there was no probable cause supporting his arrest; evidence should have

been suppressed; he did not have a preliminary hearing after his arrest; his counsel refused

to argue various violations of his due-process rights and counsel was otherwise ineffective;

and the jury “convicted [him] without burden of proof.”

       Rule 37.2(c) requires that, when an appeal was taken of the judgment of conviction,

a petition under the Rule must be filed in the trial court within sixty days of the date the

mandate is issued by the appellate court. Ark. R. Crim. P. 37.2(c)(ii); see Hunt v. State,

2016 Ark. 168 (per curiam) (Petitioner’s Rule 37.1 petition was untimely filed on the sixty-

first day after the mandate issued.). The time requirements are mandatory, and, when a

petition under Rule 37.1 is not timely filed, a trial court shall not grant postconviction relief.

Hunt, 2016 Ark. 168; see Joslin v. State, 2015 Ark. 328 (per curiam).

       Although this court adopted limited implementation of the prison-mailbox rule

through amendments to Rule 37 effective September 1, 2015, as McClinton indicates, a

petition under Rule 37.1 is not deemed filed on the date an incarcerated inmate deposited

his or her petition in the prison facility’s legal mail system unless conditions that are set out

in the Rule have been satisfied. See Anderson v. Kelley, 2016 Ark. 46 (per curiam); see also

In re Ark. Sup. Ct. Comm. on Criminal Practice—Ark. R. App. P.—Crim. 2 & Ark. R. Crim.

P. 37.2, 2015 Ark. 296 (per curiam). Those requirements under Rule 37.2(g) include: on

the date the petition is deposited in the mail, the petitioner is confined in a state correctional

                                                 2
                                     Cite as 2016 Ark. 461

facility, a federal correctional facility, or a regional or county detention facility that maintains

a system designed for legal mail; the petition is filed pro se; the petition is deposited with

first-class postage prepaid, addressed to the clerk of the circuit court; and the petition

contains a notarized statement by the petitioner in the form as follows:

       I declare under penalty of perjury:

       that I am incarcerated in __________ [name of facility];
       that I am filing this petition pro se;
       that the petition is being deposited in the facility’s legal mail system
       on __________ [date];
       that first-class postage has been prepaid; and
       that the petition is being mailed to __________ [list the name and address
       of each person served with a copy of the petition].

       ____________________
       (Signature)

       [NOTARY]

Additionally, under Rule 37.2 (g), the envelope in which the petition is mailed to the circuit

clerk shall be retained by the circuit clerk and included in the record of any appeal of the

petition. Because McClinton did not meet the requirements of the prison-mailbox rule,

specifically that he did not include the above-referenced notarized statement in his Rule

37.1 petition, he does not benefit from its application.

       Although the mailbox rule alleviates the need to question delays in the mail and had

McClinton utilized the mailbox-rule, which was an available option had he met the above-

referenced conditions, his Rule 37.1 petition would have been timely filed. However,

absent McClinton’s utilization of the mailbox-rule, this court may still consider his

contention of a clerical error regarding the reason for the delay—which included a weekend,

between September 16, 2015, a Wednesday, to September 22, 2015, a Tuesday—in the
                                                  3
                                    Cite as 2016 Ark. 461

receipt and filing of the petition, which remains unexplained; although seven days of mail-

delivery time from Grady, Arkansas, to Pine Bluff, Arkansas, seems a bit incongruent for the

distance between the two locales.1 Although McClinton in his reply brief claimed he had

no knowledge of the mailbox rule, a petitioner, even one proceeding pro se, must conform

to the prevailing rules of procedure. See Newton v. State, 2014 Ark. 538, 453 S.W.3d. 125

(per curiam). Ignorance of the applicable procedural rules does not excuse a petitioner from

conforming to the prevailing rules of procedure. Adkins v. State, 2015 Ark. 336, at 3, 469

S.W.3d 790, 794 (per curiam).

       Notwithstanding these requirements, this court finds, under these unique facts and

very limited circumstances, that McClinton’s Rule 37.1 and coram-nobis petition should

have been filed prior to the 60-day filing deadline. The matter is remanded for the circuit

clerk to file-mark McClinton’s Rule 37.1 petition as of September 21, 2015. Upon the

filing of the Rule 37.1 petition, the trial court should determine whether it has jurisdiction

over the matter and can reach the merits of the petition for Rule 37.1 relief and issue an

order accordingly ruling on and disposing of the Rule 37.1 petition—an order from which

McClinton may or may not subsequently seek to perfect an appeal.

       Although McClinton stated various grounds alleging entitlement to coram-nobis

relief, many of which cannot be distinguished from his claims for Rule 37 relief, the trial

court denied relief, finding it did not have jurisdiction to entertain a petition for writ of



       1
         There appears to be a handwritten notation, “9/22/15,” on the envelope that
contained McClinton’s petition, although there is no other notation with the date to
indicate that it is a received date or any other correlation for that date or whether the circuit
clerk’s office was responsible for writing the date.
                                                4
                                         Cite as 2016 Ark. 461

error coram nobis because this court had not granted McClinton permission by reinvesting

jurisdiction in the trial court. During the pendency of his direct appeal in this court,

McClinton filed a petition asking this court to reinvest jurisdiction in the trial court to

consider a petition for writ of error coram nobis. McClinton v. State, 2015 Ark. 161 (per

curiam). We found no ground for the issuance of a writ of error coram nobis, as it was

evident on the face of the petition that the alleged grounds for relief could easily have been

discerned at the time of the proceedings and raised in the trial court; that is, none of the

allegations of error was such that it could not have been settled at trial. Id. at 3.

       A prisoner who appealed his judgment and who wishes to attack his
       conviction by means of a petition for writ of error coram nobis must first request
       that this court reinvest jurisdiction in the trial court because the filing of the transcript in
       an appellate court deprives the trial court of jurisdiction. Maxwell v. State, 2012 Ark.
       251(per curiam). . . . The petition for leave to proceed in the trial court is
       necessary because the trial court can entertain a petition for writ of error
       coram nobis after a judgment has been affirmed on appeal only after we grant
       permission. Mackey v. State, 2014 Ark. 491 (per curiam).

Noble v. State, 2015 Ark. 141, at 5–6, 460 S.W.3d 774, 778–79 (quoting Green v. State, 2015

Ark. 25, 453 S.W.3d 677). Because McClinton’s record was in this court, the trial court

was deprived of jurisdiction to entertain his petition for coram-nobis relief at the trial-court

level, and, absent permission from this court to reinvest jurisdiction—which was not granted

when he requested it—the trial court properly dismissed the coram-nobis petition, and we

affirm that aspect of the court’s order. See Noble, 2015 Ark. 141, 460 S.W.3d 774.

       Affirmed in part; reversed and remanded in part.

       Edmond McClinton, Jr., pro se appellant.

       Leslie Rutledge, Att’y Gen., by: Christian Harris, Ass’t Att’y Gen., for appellee



                                                       5